Zoho Sign Document ID: 8AHMXLBETDAV3SDSYMOBSWP1HL6WL8HGXL9EEUCPQBC
Case 18-51587 Doc97 _ Filed 07/12/21 Entered 07/12/21 17:14:29 Page 1of 230

Fill in this information to identify your case:

Debtor 1 Erica L. Garbatini
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Namo Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

 

Case number 18-51587
(if known)

 

M@ Check if this is an
amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurato as possible, Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result Ina claim, Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fl it out, number the entries In the boxes on the
left. Attach the Continuation Page to this page. If you have no Information to report In a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured clalms against you?
BB No. Go to Part 2.
O ves.

 

List All of Your NONPRIORITY Unsecured Claims
3. Do any creditors have nonpriority unsecured claims against you?
C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
ves,
4. List afl of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one nonpriority

unsecured claim, list the creditor separately for each claim. For each claim listed, Identify what type of claim it is. Do not list claims already Included in Part 1. [f more
than one creditor holds a particular claim, list the other creditors in Part 3.[f you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

 

Part 2.
Total claim
4.1 Alec Emric Jones Last 4 digits of account number Unknown
Nonpriority Creditors Name
clo Jay Marshall Wotman, Esq. When was the debt incurred?
100 Peart Street
14th Floor
Hartford, CT 06103
Number Street City State Zip Code As of the date you file, the claim Is: Check alf that apply
Who Incurred the debt? Check one.
D debtor 4 onty a Contingent
TD Debtor 2 only a Unliquidated
C1 debtor 1 and Debtor 2 only IB visputed
At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt a] Obtigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority clalms
Hino C1 vebts to pension or profit-sharing plans, and other similar debts
Potential Litigation claim per CV
D yes i other. Specify XX-XXXXXXX, to which reference may be had.
Official Form 106 E/F Schedute E/F: Creditors Who Have Unsecured Clalms Page 1 of 6

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com 41249 Best Case Bankruptcy
Zoho Sign Document ID: SAHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXL9SEEUCPQBC

Case 18-51587 Doc97_ Filed 07/12/21 Entered 07/12/21 17:14:29

Debtor1 Erica L. Garbatini

 

 

Page 2 of 230

Case number (If known) 18-51587

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| 4,2 | Cory Sklanka Last 4 digits of account number Unknown
Nonpriority Creditors Name
515 Gracey Avenue When was the debt incurred?
Meriden, CT 06451
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who Incurred the debt? Check cne.
D Debtor 4 only Bi Contingent
C1 Debtor 2 only Wi untiquidatea
OD cebtor 1 and Debtor 2 onty | | Disputed
Wl at teast ono of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Cheek if this claim is for a community O student loans
debt oO Obligations arising out of a separation agreement cr divorce that you did nat
ts the claim subject to offset? report as priority claims
no C1 Debts to pension or profit-sharing plans, and other similar debts
Potential Litigation claim per CV
C1 Yes I other. Specify XX-XXXXXXX, to which reference may be had.
[a3 Free Speech Systems LLC Last 4 digits of account number Unknown
Nonpriority Creditors Name
clo Jay Marshall Wotman, Esq. When was the debt Incurred?
100 Pearl Street
14th Floor
Hartford, CT 06103
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D Debtor 4 onty ME Contingent
C1 Debtor 2 only WB Untiquidated
1 Debtor 1 and Debtor 2 only Wi pisputed
WB atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C1 student oans
debt 0 obtigations arising out of a separation agreement or divorce that you did not
ts the claim subject to offsat? report as priority claims
No CI Debts to pension or profit-sharing plans, and other similar debts
Potential Litigation claim per CV
D Yes WF other. Specify XX-XXXXXXX, to which reference may be had.
[44 Genesis Communications Network Last 4 digits of account number Unknown
Nonpriority Creditors Name
ATTN PRESIDENT When was the debt incurred?
c/o Brignole & Bush LLC
73 Wadsworth Street
Hartford, CT 06106
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 4 only i Contingent
C1 Debtor 2 only Wl Uniiguidated
01 Debtor 1 and Debtor 2 only @ visputed
@ At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
EC] Check Hf this claim Is for a community C1 stueent ioans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
Potential Litigation claim per CV
O Yes other. Specify XX-XXXXXXX, to which reference may be had.
Official Form 106 E/F Schedute E/F: Creditors Who Have Unsecured Clalms Page 2 of 6

Software Copyright (c) 189€-2021 Bast Case, LLC - www.bestcase.com

Best Case Bankruptcy
Zoho Sign Document ID: 3AHMXLBFETDAV3SDSYMOBSWP1HL6WL8HGXL9EEUCPQBC

Case 18-51587 Doc97_ Filed 07/12/21 Entered 07/12/21 17:14:29

Debtor1 Erica L. Garbatini

Page 3 of 230

Case number (I known) 18-51587

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| 45 | Infowars Health LLC Last 4 digits of account number Unknown
Nonpriority Creditors Name
clo Jay Marshall Wolman, Esq. When was the debt incurred?
100 Pearl Street
14th Floor
Hartford, CT 06103
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CO Debtor 1 only a Contingent
D Debtor 2 only a Untiquidated
CZ Debtor 1 and Debtor 2 only II Disputed
88 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this clatm is for a community C) student toans
dobt | Obtigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
HE no D Debts to pension or profit-sharing plans, and other similar debts
Potential Litigation claim per CV
O ves I other. Specify XX-XXXXXXX, to which reference may be had.
4s infowars, LLC Last 4 digits of account number Unknown
Nonpriority Crediters Name
clo Jay Marshall Wolman, Esq. When was the debt incurred?
100 Pearl Street
14th Floor
Hartford, CT 06103
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who Incurred the debt? Check one.
D Debtor 1 only BB Contingent
C1 Debtor 2 onty a Unliquidated
1 Debter 1 and Debtor 2 only WB pisputed
Bi at feast one of the debtors and another Type of NONPRIORITY unsecured clalm:
OO Cheek if this claim Is for a community C1 Student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE no CJ Debts to pension er profit-sharing plans, and other similar debts
Potential Litigation claim per CV
0 ves other. Specify XX-XXXXXXX, to which reference may be had.
| 4.7 Midas Resources Inc Last 4 digits of account number Unknown
Nonpriority Creditors Name
ATTN PRESIDENT When was the dabt incurred?
clo Wilsen Elser Moskowitz et
1010 Washington Blvd, 8th Floo
Stamford, CT 06901
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
CO Debtor 1 onty i Contingent
D Debtor 2 onty i Untiguidated
D1 Debtor 1 and Debtor 2 onty Wi pisputed
At toast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check ff this clatm is for a community C1 student toans
debt C) obigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
ino Ci Debts to pension or profit-sharing plans, and other similar debts
Potential Litigation claim per CV
D Yes BB other. Specify XX-XXXXXXX, to which reference may be had,
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Ciaims Page 3 of 6

Software Copyright (c) 1996-2021 Bost Caso, LLC - www.bestcase.com

Best Case Bankruptcy
Zoho Sign Document ID: 3AHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXLSEEUCPQBC

Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29

Debtor1 Erica L. Garbatini

Page 4 of 230

Case number (if known) 18-51587

 

 

 

 

 

 

 

[4s | Prison Planet TV LLC Last 4 digits of account number Unknown

Nonpriority Creditors Name

clo Jay Marshall Wolman, Esq. When was tho debt incurred?

100 Pearl Street

14th Floor

Hartford, CT 06103

Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply

Who Incurred the debt? Check one.

0 Debtor 1 only WH Contingent

D1 debtor 2 onty WB Untiquidated

C1 Debtor 4 and Debtor 2 only WM Disputed

Wl At least one of the debtors and another Type of NONPRIORITY unsecured claim:

O Check if this claim ts for a community O) student loans

debt C1 obtigations arising out of a separation agreement or divorce that you did not

ts the clalm subject to offset? report as priority clalms

No CJ Debts to pension or profit-sharing plans, and other similar debts

Potential Litigation claim per CV

0 Yes Mf otner. Specify XX-XXXXXXX, to which reference may be had.
| 4.9 | Wolfgang Halbig Last 4 digits of account number Unknown

Nonpriority Creditors Name

25526 Hawks Run Lane When was the dobt incurred?

Sorrento, FL 32776

 

Number Street City State Zip Code
Who incurred the debt? Check one.

C1 debtor 1 only
D1 Debtor 2 only
DD Debtor 1 and Debtor 2 onty

WE At teast one of the debtors and another

CJ Cheek if this claim is for a community
debt

Is the claim subject to offset?
Bo

Cl ves

As of the date you file, the claim is: Check all that apply

a Contingent

i uniiquidated

a Disputed

Type of NONPRIORITY unsecured claim:
DO student loans

oO Obtigations arising out of a separation agreement or divorce that you did not
report as priority claims

0 Debts to pension or profit-sharing plans, and other similar debts

Potential Litigation claim per CV

BB other. Specify XX-XXXXXXX, to which reference may be had.

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed In Parts 1 or 2. For example, if a collection agency
Is trying to collect from you for a debt you owe to someone elss, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, If you
have more than one craditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to bo
notified for any debts tn Parts 1 or 2, do not fill out or submit this page.

 

 

 

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Christopher Morgan La Tronica Line 4.6 of (Check one): D Part 1: Creditors with Priority Unsecured Claims
34 N 7th Street a
Part 2: Creditors with Nonpriority Unsecured Claims

Brooklyn, NY 11249 prionty

Last 4 digits of account number
Name and Address Qn which entry in Part 1 or Part 2 did you list the original creditor?
Christopher Morgan La Tronica Line 4.5 of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
34 N 7th Street a

Part 2: Creditors with Nonpriority Unsecured Claims

Brooklyn, NY 11249 poy

Last 4 digits of account number
Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Christopher Morgan La Tronica Line 4.8 of (Check one): (i Part 1: Creditors with Priority Unsecured Claims
34 N 7th Street Wl Part 2: Creditors with Nonpriority Unsecured Claims
Brooklyn, NY 11249

Last 4 digits of account number
Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Esty & Buckmir LLC Line 4.9 of (Check one): C2 Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

Pago 4 of 6
Best Case Bankruptcy
Zoho Sign Document ID: S&AHMXLBFTDAV3SDSYMOBSWP11HL6WL8HGXL9EEUCPQBC
Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29

 

Page 5 of 230

 

 

Debtor 1 Erica L. Garbatini Case number (if known) 18-51587
ATTN PRESIDENT BH » Dead . a .
2340 Whitney Avenue Part 2: Creditors with Nonpricrity Unsecured Claims
Hamden, CT 06518

Last 4 digits of account number
Name and Addrass

Genesis Communications Network
ATTN PRESIDENT

3105 Sibley Memorial Hwy

Saint Paul, MN 55121

On which entry In Part 1 or Part 2 did you list the original creditor?

Line 4.4 of (Chack one): CO Part 1: Creditors with Pricrity Unsecured Claims

BB Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

 

 

 

 

 

 

 

Name and Address On which entry in Part 1 or Part 2 did you list the original craditor?
Infowars Health LLC Line 4.3 of (Check ane): D Part 1: Creditors with Priority Unsecured Claims
Ste Too aan Bivd WH part 2: Creditors with Nonpriority Unsecured Claims
ATTN PRESIDENT
Austin, TX 78760
Last 4 digits of account number
Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Infowars Health, LLC Line 4.5 of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
ATTN PRESIDENT = - . a .
Part 2: Creditors with Nonpriority Unsecured Claims
PO BOX 19549 prionty
Austin, TX 78760
Last 4 digits of account number
Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Infowars, LLC Line 4.6 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims
ATTN PRESIDENT @ Part 2: Creditors with Nonpriority Unsecured Claims
3005 S Lamar Blvd
Ste D109-398
Austin, TX 78760
Last 4 digits of account number
Name and Address Gn which entry in Part 1 or Part 2 did you list the original creditor?
Midas Resources Inc. Line 4.7 of (Check one): C1 Part 1: Craditors with Priority Unsecured Claims
ATTN PRESIDENT WF part 2: Creditors with Nonpriority Unsecured Claims
3105 Sibley Memorial Hwy
Saint Paul, MN 55121
Last 4 digits of account number
Name and Addrass On which entry in Part 1 or Part 2 did you list the original creditor?
Pattis & Smith Line 4.7 of (Check one): CJ Part 1: Creditors with Priority Unsecured Claims
ATTN PRESIDENT @ part 2: Creditors with Nonpriority Unsecured Claims
383 Orange Street
1st Floor
New Haven, CT 06511
Last 4 digits of account number
Name and Address On which entry In Part 1 or Part 2 did you list the original creditor?
Pattis & Smith Line 4.1 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
ATTN PRESIDENT Wl Part 2: Creditors with Nonpriority Unsecured Claims
383 Orange Street
1st Floor
New Haven, CT 06511
Last 4 digits of account number
Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Pattis & Smith Line 4.6 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims
ATTN PRESIDENT & Part 2: Creditors with Nonpriority Unsecured Claims
383 Orange Street
ist Floor
New Haven, CT 06511
Last 4 digits of account number
Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Pattis & Smith Line 4.3 of (Chack ono}: CO Part 1: Creditors with Priority Unsecured Ctalms
ATTN PRESIDENT

Official Form 106 E/F

@ Part 2: Creditors with Nonpriority Unsecured Claims

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2021 Bast Case, LLC - www bastcase.com

Page 5 of 6

Best Case Bankruptcy
Debtor1 Erica L. Garbatini

Zoho Sign Document ID: 8AHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXL9EEUCPQBC
Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29

Case number (it known) 18-51587

 

Page 6 of 230

 

 

 

 

383 Orange Street
ist Floor
New Haven, CT 06511

Last 4 digits of account number
Name and Address On which entry in Part 1 or Part 2 did you tist the original creditor?
Pattis & Smith Line 4.5 of (Check one): C Part 1: Creditors with Priority Unsecured Claims
ATTN PRESIDENT Wl Part 2: Creditors with Nonpriority Unsecured Claims
383 Orange Street
1st Floor
New Haven, CT 06511

Last 4 digits of account number
Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Pattis & Smith Line 4.8 of (Check one): (1 Part 4: Creditors with Priority Unsecured Claims
ATTN PRESIDENT @ part 2: Creditors with Nonpriority Unsecured Claims
383 Orange Street
1st Floor
New Haven, CT 06511

Last 4 digits of account number
Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Prison Planet TV, LLC Line 4.8 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
Moot S PANAR SLD @ Part 2: Creditors with Nonpriority Unsecured Claims
STE D109 317
Austin, TX 78704

Last 4 digits of account number
Name and Address On which entry In Part 1 or Part 2 did you tist the original creditor?
Regnier Taylor Curran Eddy Line 4.2 of (Check one): (J Part 1: Creditors with Priority Unsecured Claims
ATTN PRESIDENT Z tors wi

: id Clai

100 Pearl Street Part 2: Creditors with Nonpriority Unsecured Claims
4th Floor

Hartford, CT 06103

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only, 28 U.S.C, §159. Add tha amounts for each

 

 

 

 

 

type of unsecured claim.
Total Claim
6a, Domestic support obligations 6a. $ 0.00
Total
claims.
from Part 4 6b. Taxes and certain other debts you owe the government 6b. $3 0.00
6c. Clatms for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write thatamounthere. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 0.00
Total Claim
6f. Student loans éf. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.0
you did not report as priority claims 69. $ ee
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims. Write that amount 6i. 0.00
here. $I
6). Total Nonpriority. Add lines 6f through 6i. gj. $ 0.00

Official Form 106 E/F

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1998-2021 Bast Case, LLC - www.hestcaas.com

Page 6 of 6
Best Case Bankruptcy
Zoho Sign Document ID: 8AHMXLBFETDAV3SDSYMOBSWP1HL6WL8HGXL9EEUCPQBC
Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29 Page 7 of 230

Fill in this information to identify your case:

 

 

 

Debtor 1 Erica L. Garbatini

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

 

Case number 18-51587
{if known) Check if this is an
amended filing

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known), Answer every question,

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

ONo
yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Hi No. Go to line 3.
C1 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

Column 7: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:

3.1. Carlee Soto-Parisi O Schedule D, line
clo Koskoff Koskoff Bieder W Schedule E/F, line 41

ATIN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule G
Alec Emric Jones

 

3.2 Carlee Soto-Parisi O Schedule D, line
clo Koskoff Koskoff Bieder HM Schedule E/F. line 4.2
ATTN PRESIDENT as

 

350 Fairfield Avenue one =
Bridgeport, CT 06604 ry
3.3. Carlee Soto-Parisi O Schedule D, line
c/o Koskoff, Koskoff & Bieder BH i 4.3
350 Fairfield Avenue Schedule E/P, line _4.3 _
O Schedule G

 

Bridgepart, OT:C6004 Free Speech Systems LLC

 

Official Form 106H Schedule H: Your Codebtors Page 1 of 16

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Zoho Sign Document ID: 8AHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXL9SEEUCPQBC

Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29

Debter1 Erica L. Garbatini

Case number (fknown) 1418-51587

 

na Additional Page to List More Codebtors

Page 8 of 230

 

 

Column 1: Your codebtor

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:

 

 

 

 

 

 

3.4 Carlee Soto-Parisi O) Schedule D, line
clo Koskoff, Koskoff & Bieder M@ Schedule E/F, line 4.4
350 Fairfield Avenue a

: OScheduleG

Bridgeport, CT 06604 Genesis Communications Network

3.5 Carlee Soto-Parisi O Schedule D, line
clo Koskoff, Koskoff & Bieder Wi Schedule E/F, line 4.5
350 Fairfield Avenue To

‘ O Schedule G

Bridgeport, CT 06604 Infowars Health LLC

3.6 Carlee Soto-Parisi O1 Schedule D, line
clo Koskoff, Koskoff & Bieder M@ Schedule E/F, line 4.6
350 Fairfield Avenue Schedule G
Bridgeport, CT 06604 Infowars, LLC

3.7 Carlee Soto-Parisi (Schedule D, line_
clo Koskoff Koskoff Bleder Mi Schedule E/F, line 4.7
ATTN PRESIDENT OScheduec
350 Fairfield Avenue Midas Resources Inc
Bridgeport, CT 06604

3.8 Carlee Soto-Parisi O Schedule D, line
clo Koskoff Koskoff Bieder M@ Schedule E/F, line 4.8
ATTN PRESIDENT ClScheduleG
350 Fairfield Avenue Prison Planet TV LLC
Bridgeport, CT 06604

3.9 Carlee Soto-Parisi C1] Schedule D, line
cio Koskoff, Koskoff & Bieder Schedule E/F. ti 4.9
350 Fairfield Avenue oO Schedule G uv
Bridgeport, CT 06604 Wolfgang Halbig

3.10 Carlos M. Soto 1 Schedule D, tine
clo Koskoff Koskoff Bieder M™@ Schedule E/F, line 4.1
ATTN PRESIDENT OSchedueG
350 Fairfield Avenue

Bridgeport, CT 06604

Alec Emric Jones

 

Official Form 106H
Software Copyright (c) 1996-2021 Bast Casa, LLC - www.bestcase.com

Schedule H: Your Codebtors

Page 2 of 16
Best Case Bankruptcy
Zoho Sign Document ID: 8AHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXL9EEUCPQBC

Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29 Page 9 of 230

Debtor 1 Erica L. Garbatini

na Additional Page to List More Codebtors
Column 1: Your codebtor

3.11. Carlos M. Soto
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

Case number (#knewn) §=18-51587

 

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
1 Schedule D, line

@ Schedule E/F, tine 4.2

0 Schedule G
Cory Sklanka

 

3.12 Carlos M. Soto
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

D Schedule D, line
@ Schedule E/F, line 4.3

0 Schedule G
Free Speech Systems LLC

 

3.13 Carlos M. Soto
clo Koskoff, Koskoff & Bleder
350 Fairfield Avenue
Bridgeport, CT 06604

OD Schedule D, line
@ Schedule E/F, line 4.4

OScheduleG_
Genesis Communications Network

 

3.14 Carlos M. Soto
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

O] Schedule D, line
@ Schedule E/F, tine 4.5

OScheduleG
tnfowars Health LLC

 

3.15 Carlos M. Soto
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

DD Schedule D, line
™@ Schedule E/F, line 4.6

O)ScheduleG_
Infowars, LLC

 

3.16 Carlos M. Soto
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

1] Schedule D, line
Mi Schedule E/F, line _4.7

O Schedule G
Midas Resources Inc

 

3.17 Carlos M. Soto
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

0 Schedute D, tine
@ Schedule E/F, line _ 4.8

OScheduleG_
Prison Planet TV LLC

 

Official Form 106H
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

Schedule H: Your Codebtors Page 3 of 16

Best Case Bankruptcy
Zoho Sign Document ID: 8AHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXL9EEUCPQBC

Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29 Page 10 of 230

Debtor1 Erica L. Garbatini

| | Additional Page to List More Codebtors
Calumn 1: Your codebtor

3.18 Carlos M. Soto
clo Koskoff, Koskoff & Bieder
350 Fairfietd Avenue
Bridgeport, CT 06604

Case number (known) §=18-51587

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:

O Schedule D, line

M@ Schedule E/F, line 4.9

OScheduleG
Wolfgang Halbig

 

3.19 David Wheeler
clo Koskoff Koskoff & Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line
li Schedule E/F, line 4.1

OScheduleG
Alec Emric Jones

 

3.20 David Wheeler
clo Koskoff Koskoff & Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

D Schedule D, tine
BB Schedule E/F, line 4.2

0 Schedule G
Cory Sklanka

 

3.21 David Wheeler
clo Koskoff, Koskoff & Bieder
350 Fairfleld Avenue
Bridgeport, CT 06604

CD Schedule D, line

@ Schedule Eff, line 4.3
(2 Schedule G
Free Speech Systems LLC

 

 

3.22 David Wheeler
clo Koskoff, Koskoff & Bleder
350 Fairfield Avenue
Bridgeport, CT 06604

0 Schedule D, tine
M@ Schedule E/F, line 4.4

0D Schedule G
Genesis Communications Network

 

3.23 David Wheeler
clo Koskoff, Koskoff & Bleder
350 Fairfield Avenue
Bridgeport, CT 06604

0D Schedule D, fine
M@ Schedule E/F, line 4.5

O Schedule G
Infowars Health LLC

 

3.24 David Wheeler
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

0 Schedule D, line

HM Schedule E/F, line 4.6
OScheduleG
infowars, LLC

 

Official Form 106H
Software Copyright (c) 1996-2021 Bast Case, LLC - www.bastcase.com

Schedule H: Your Codebtors Page 4 of 16

Best Case Bankruptcy
Zoho Sign Document ID: 8AHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXL9EEUCPQBC

Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29 Page 11 of 230

Debtor 1 Erica L. Garbatini

a Additional Page to List More Codebtors
Column 1: Your codebtor

3.25 David Wheeler
clo Koskoff Koskoff & Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

Case number (ifknown) 18-51587

 

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
0 Schedule D, line

@ Schedule E/F, line 4.7

OScheduleG_
Midas Resources Inc

 

3.26 David Wheeler
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

D Schedule D, tine

@ Schedule E/F, line 4.8
QO Schedule G
Prison Planet TV LLC

 

3.27 David Wheeler
clo Koskoff Koskoff & Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

OC Schedule D, tine
M@ Schedule E/F, line 4.9

OScheduleG
Wolfgang Halbig

 

3.28 Donna Soto
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

1 Schedule D, line

M@ Schedule E/F, line _4.1

O Schedule G
Alec Emric Jones

 

3.29 Donna Soto
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line
M™ Schedule E/F, tine 4.2

C1 Schedule G
Cory Skianka

 

3.30 Donna Soto
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

0 Schedule D, line
@ Schedule E/F, line _ 4.3

OScheduleG_
Free Speech Systems LLC

 

3.31 Denna Soto
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

© Schedule D, line
W@ Schedule E/F, line 4.4

O)ScheduleG_
Genesis Communications Network

 

Official Form 106H
Software Copyright (c) 1996-2021 Best Case, LLC - www.besicase.com

Schedule H: Your Codebtors Page 5 of 16

Best Case Bankruptcy
Zoho Sign Di t ID: 8AHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXL9EEUCPQBC
seer Case 18-51587 Doc 97 Filed 07/12/21 Entered 07/12/21 17:14:29 Page 12 of 230)

Debtor1 Erica L. Garbatini Case number ffknown) 18-51587

 

7 Additlonal Page to List More Codebtors

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.32 Donna Soto O Schedule D, line
clo Koskoff, Koskoff & Bieder @ Schedule E/F, line 4.5
350 Fairfield Avenue C1 Schedule G —_
Bridgeport, CT 06604 Infowars Health LLC
3.33 Donna Soto C1 Schedule D, line
clo Koskoff, Koskoff & Bleder ™@ Schedule E/F, line 4.6
350 Fairfield Avenue C Schedule G ——

Bridgeport, CT 06604 Infowars, LLC

 

 

 

 

 

 

3.34 Donna Soto CG Schedule D, line
clo Koskoff Koskoff Bieder @ Schedule E/E. li 4.7
ATTN PRESIDENT oO Schedule G. me
350 Fairfield Avenue Midas Resources Inc
Bridgeport, CT 06604

3.35 Donna Soto DB Schedule D, line
clo Koskoff, Koskoff & Bieder a i 48
350 Fairfield Avenue o conc S line 4.8
Bridgeport, CT 06604 Prison Planet TV LLC

3.36 Donna Soto Oj Schedule D, line
clo Koskoff Koskoff Bieder am i
ATTN PRESIDENT O Soreaute = F, line __ 4.9
350 Fairfield Avenue Wi if e A ia
Bridgeport, CT 06604 olrgang ralbig

3.37 Francine Wheeler 0 Schedule D, line
clo Koskoff Koskoff Bieder H ;
ATTN PRESIDENT o ecreaue S F, line 4.4
350 Fairfleld Avenue Al cen Hie Jones
Bridgeport, CT 06604 ec Emric Jones

3.38 Francine Wheeler D Schedule D, line
clo Koskoff Koskoff Bleder a
ATTN PRESIDENT o sone 6 F, tine __4.2
350 Fairfield Avenue Cc Sklanka
Bridgeport, CT 06604 ory sklan

Official Form 106H Schedule H: Your Codebtors Page 6 of 16

Software Copyright (c) 1996-2021 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy
Zoho Sign Document ID: SAHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXLSEEUCPQBC

Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29 Page 13 of 230

Debtor 1 Erica L. Garbatini

7 Additional Page to List More Codebtors

Case number fiftknown) 18-51587

 

 

Column 7: Your codebtor

3.39 Francine Wheeler
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:

0 Schedule D, line

M@ Schedule E/F, line 4.3

C1 Schedule G
Free Speech Systems LLC

 

3.40 Francine Wheeler
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

0 Schedule D, line
@ Schedule E/F, line 4.4

D Schedule G
Genesis Communications Network

 

3.41 Francine Wheeler
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line
M@ Schedule E/F, line 4.5

OF Schedule G
Infowars Health LLC

 

3.42 Francine Wheeler
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

1 Schedule D, line
M@ Schedule E/F, line 4.6

O Schedule G
infowars, LLC

 

3.43 Francine Wheeler
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

C1 Schedule D, line
M Schedule E/F, line _4.7

D Schedule G
Midas Resources Inc

 

3.44 Francine Wheeler
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

CO) Schedule D, line
Wi Schedule E/F, line _4.8

O Schedule G
Prison Planet TV LLC

 

3.45 Francine Wheeler

1 Schedute D,line_

 

clo Koskoff Koskoff Bieder Wi Schedule E/F, line 4.9
ATTN PRESIDENT ___
350 Fairfield Avenue {1 Schedule G ___
Bridgeport, CT 06604 gang g
Official Form 106H Schedule H: Your Codebtors Page 7 of 16

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcaso.com

Best Case Bankruptcy
Zoho Sign Document ID: SAHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXLSEEUCPQBC

Case 18-51587 Doc97_ Filed 07/12/21 Entered 07/12/21 17:14:29 Page 14 of 230

Debtor1 Erica L. Garbatini

 

| | Additional Page to List More Codebtors

Case number (ifknown) § 18-51587

 

 

Column 1: Your codebtor

3.46 lan Hockley
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

Column 2: The creditor to whom you owe the debt
Check afl schedules that apply:

O Schedule D, line

MB Schedule E/F, line 4.1

0 Schedule G
Alec Emric Jones

 

3.47 lan Hockley
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, fine
Mi Schedule E/F, tine 4.2

O Schedule G
Cory Sklanka

 

3.48 lan Hockley
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

D Schedule D, line
Mi Schedule E/F, line 4.3

Cj Schedule G
Free Speech Systems LLC

 

3.49 lan Hockley
clo Koskoff Koskoff Bleder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line

M™@ Schedule E/F, line 4.4

(1) Schedule G
Genesis Communications Network

 

3.50 lan Hockley
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

0 Schedule D, line
M@ Schedule E/F, line 4.5

OScheduleG_
Infowars Health LLC

 

3.51 lan Hockley
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

C Schedule D, tine
M@ Schedule E/F, line 4.6

O Schedule G
Infowars, LLC

 

3.52 lan Hockley
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line
WI Schedule E/F, line 4.7

0 Schedule G
Midas Resources Inc

 

Official Form 106H
Softwara Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.cam

Schedule H: Your Codebtors Page 8 of 16

Best Case Bankruptcy
Zoho Sign Document ID: 8AHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXLSEEUCPQBC

Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29 Page 15 of 230

Debtor1 Erica L. Garbatini

 

| Additional Page to List More Codebtors

Case number (ifknown) = 18-51587

 

 

Column 1: Your codebtor

3.53 lan Hockley
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
C1] Schedule D, line

@ Schedule E/F, line 4.8

D Schedule G
Prison Planet TV LLC

 

3.54 lan Hockley
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

D Schedule D, line
@ Schedule E/F, line 4.9

0 Schedule G
Wolfgang Halbig

 

3.55 Jacqueline Barden
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

D Schedule D, line
@ Schedule E/F, line 4.1

D Schedule G
Alec Emric Jones

 

3.56 Jacqueline Barden
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line
@ Schedule E/F, line 4.2

0 Schedule G
Cory Sklanka

 

3.57 Jacqueline Barden
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

D Schedule D, fine
WI Schedule E/F, line 4.3

OScheduleG_
Free Speech Systems LLC

 

3.58 Jacqueline Barden
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

DO Schedule D, line

@ Schedule E/F, line _ 4.4

D Schedule G
Genesis Communications Network

 

3.59 Jacqueline Barden

0) Schedule D, line

 

clo Koskoff Koskoff Bieder @ Schedule E/F, line 4.5
ATTN PRESIDENT Cl Schedule G _——
350 Fairfield Avenue ———
Bridgeport, CT 06604 tinfowars Health LLC
Official Form 106H Schedule H: Your Codebtors Page 9 of 16

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcass.com

Best Case Bankruptcy
Zoho Sign D t ID: 8AHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXL9EEUCPQBC
cee ’Case 18-51587 Doc 97 Filed 07/12/21 Entered 07/12/21 17:14:29 Page 16 of 230)

Debtor 1 Erica L. Garbatini

Case number jifknown) 1418-51587

 

 

| Additional Page to List More Codebtors

 

Column 1: Your codebtor

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:

 

 

 

 

 

 

 

3.60 Jacqueline Barden 0) Schedule D, line
clo Koskoff, Koskoff & Bieder W@ Schedule E/F, line 4.6
350 Fairfield Avenue oT

G

Bridgeport, CT 06604 nfowe Le

3.61 Jacqueline Barden O Schedule D, line
clo Koskoff Koskoff Bleder W@ Schedule E/F, line 4.7
ATTN PRESIDENT Cl Schedule G —_—
350 Fairfield Avenue . ——
Bridgeport, CT 06604 Midas Resources Inc

3.62 Jacqueline Barden CJ Schedule D, line
clo Koskoff, Koskoff & Bieder M@ Schedule E/F. line 4.8
350 Fairfield Avenue scheduleG
Bridgeport, CT 06604 Prison Planet TV LLC

3.63 Jacqueline Barden 01 Schedute D, line
clo Koskoff, Koskoff & Bieder a 49
350 Fairfield Avenue qo Scr sure 6 Fling 4.9
Bridgeport, CT 06604 Wolfgang H albig

3.64 Jennifer Hensel 0 Schedule D, fine
clo Koskoff Koskoff Bieder oH
ATTN PRESIDENT o eon sute a line 4.4
350 Fairfield Avenue Al re A e Jones
Bridgeport, CT 06604 e¢ Emric Yones

3.65 Jennifer Hensel! OC Schedule D, line
clo Koskoff Koskoff Bieder a i
ATTN PRESIDENT 4 soreite 6 F, line 4.2
350 Fairfield Avenue c ” Skla Ka
Bridgeport, CT 06604 ory satanka

3.66 Jennifer Hensel O Schedule D, line
clo Koskoff, Koskoff & Bieder a
350 Fairfleld Avenue o scree 6 F, tine _4.3__
Bridgeport, CT 06604 Free Speech Systems LLC

Official Form 106H Schedule H: Your Codebtors Page 10 of 16

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Zoho Sign Document ID: 8AHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXL9EEUCPQBC
Case 18-51587 Doc97_ Filed 07/12/21 Entered 07/12/21 17:14:29 Page 17 of 230

Debtor1 Erica L. Garbatini

| | Additional Page to List More Codebtors

3.67

Case number ffknown) §=18-51587

 

 

Column 1t: Your codebtor

Jennifer Hensel

clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

Column 2; The creditor to whom you owe the debt
Check all schedules that apply:

O Schedule D, line

@ Schedule E/F, line 4.4

0 Schedule G
Genesis Communications Network

 

3.68

Jennifer Hensel

clo Koskoff Koskoff Bieder
ATTN PRESIDENT

350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line
@ Schedule G/F, line 4.5

OScheduleG_
Infowars Health LLC

 

3.69

Jennifer Hensel

clo Koskoff Koskoff Bieder
ATTN PRESIDENT

350 Fairfield Avenue
Bridgeport, CT 06604

0D Schedule D, line
@ Schedule E/F, tine 4.6

QO Schedule G
Infowars, LLC

 

3.70

Jennifer Hensel

clo Koskoff Koskoff Bieder
ATTN PRESIDENT

350 Fairfield Avenue
Bridgeport, CT 06604

O] Schedule D, line
@ Schedule E/F, tine 4.7

UO Schedule G
Midas Resources Inc

 

3.71

Jennifer Hensel

clo Koskoff Koskoff Bieder
ATTN PRESIDENT

350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line
M@ Schedule E/F, line 4.8

O Schedule G
Prison Planet TV LLC

 

 

3.72

Jennifer Hensel

clo Koskoff Koskoff Bleder
ATTN PRESIDENT

350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line
@ Schedule E/F, line 4.9

C] Schedule G
Wolfgang Halbig

 

3.73

Jillian Soto

clo Koskoff Koskoff Bieder
ATTN PRESIDENT

350 Fairfield Avanue
Bridgeport, CT 06604

[ Schedule D, line
M@ Schedule E/F, line 4.1

O)ScheduleG_
Alec Emric Jones

 

 

Official Form 106H
Software Copyright (c) 1996-2021 Best Caso, LLC - www.besicase.com

Schedule H: Your Codebtors Page 11 of 16
Best Case Bankruptcy
Zoho Sign Document ID: 8AHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXL9SEEUCPQBC

Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29 Page 18 of 230

Debtor1 Erica L. Garbatini

 

ia Additional Page to List More Codebtors

Case number (ifknown) §=18-51587

 

 

Column 1: Your codebtor

3.74 Jillian Soto
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:

O) Schedule D, line

M@ Schedule E/F, line 4.2

D Schedule G
Cory Sklanka

 

3.75 Jillian Soto
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

0 Schedule D, line
@ Schedule E/F, tine 4.3

OScheduleG
Free Speech Systems LLC

 

3.76 Jillian Soto
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line
Mi Schedule E/F, line 4.4

O Schedule G
Genesis Communications Network

 

3.77 Jillian Soto
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line
M@ Schedule E/F, line 4.5

C] Schedule G
infowars Health LLC

 

3.78 Jillian Soto
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line
Mi Schedule E/F, line 4.6

O Schedule G
Infowars, LLC

 

3.79 Jillian Soto
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

C) Schedule D, fine
@ Schedule E/F, line 4.7

01 Schedule G
Midas Resources Inc

 

3.80 Jillian Soto
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue

D Schedule D, line
M@ Schedule E/F, line 4.9

 

DO Schedule G
Bridgeport, CT 06604 Wolfgang Halbig
Official Form 106H Schedule H: Your Codebtors Page 12 of 16

Software Copyright (c) 1996-2021 Bast Case, LLC - www.bestcase.com

Gest Case Bankruptcy
Zoho Sign Document ID: SAHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXL9EEUCPQBC

Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29 Page 19 of 230

Debtor 1 Erica L. Garbatini

 

7 Additional Page to List More Codebtors

Case number (itknown) 18-51587

 

 

Column 7: Your codebtor

3.81 Jillian Soto
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
O Schedule D, line

@ Schedule E/F, line 4.8
OScheduleG
Prison Planet TV LLC

 

3.82 Mark Barden
clo Koskoff Koskoff Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line
@ Schedule E/F, line 4.1

0 Schedule G
Alec Emric Jones

 

3.83 Mark Barden
clo Koskoff Koskoff Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

2 Schedule D, line
@ Schedule E/F, line 4.2

OScheduleG_
Cory Sklanka

 

3.84 Mark Barden
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

OD Schedule D, line
Wi Schedule E/F, line 4.3

O Schedule G
Free Speech Systems LLC

 

 

3.85 Mark Barden
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, tine
@ Schedule E/F, line _4.4

Oi Schedule G
Genesis Communications Network

 

 

3.86 Mark Barden
clo Koskoff Koskoff Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

© Schedule D, line
@ Schedule E/F, line 4.5

© Schedule G
Infowars Health LLC

 

3.87 Mark Barden

O Schedule D, line

 

 

clo Koskoff Koskoff Bieder a le E/E. li 4.6
350 Fairfield Avenue o sect. G. me _a—
Bridgeport, CT 06604 Infowars, LLC
Official Form 106H Schedule H: Your Codebtors Page 13 of 16

Software Copyright (c) 1998-2021 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Zoho Sign Document ID: 3AHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXL9SEEUCPQBC

Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29 Page 20 of 230

Debtor1 Erica L. Garbatini

 

| | Additional Page to List More Codebtors

Case number (itknown) §=18-51587

 

 

Column 1: Your codebtor

3.88 Mark Barden
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:

(1 Schedute D, line

M@ Schedule E/F, line _4.7

0 Schedule G
Midas Resources Inc

 

3.89 Mark Barden
clo Koskoff Koskoff Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line
M@ Schedule E/F, line _4.8

O)ScheduleG_
Prison Planet TV LLC

 

3.90 Mark Barden
clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

C1) Schedule D, line

@ Schedule E/F, line 4.9

DO) Schedule G
Wolfgang Halbig

 

3.91 Nicole Hockley
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

D Schedute D, line
Mi Schedule E/F, tine 4.1

CO Schedule G
Alec Emric Jones

 

3.92 Nicole Hockley
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

OC) Schedule D, tine

HM Schedule E/F, tine 4.2

O Schedule G
Cory Skianka

 

3.93 Nicole Hockley
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line
M™ Schedule E/F, line 4.3

0) Schedule G
Free Speech Systems LLC

 

3.94 Nicole Hockley
clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

© Schedule D, line

Mi Schedule E/F, line 4.4

0 Schedule G
Genesis Communications Network

 

Official Form 106H
Software Copyright (c) 1996-2021 Best Case, LLC - www.bostcasa.com

Schedule H: Your Codebtors Page 14 of 16

Best Case Banknuptcy
Zoho Sign Document ID: 8AHMXLBFTDAV3SDSYMOBSWP'1HL6WL8HGXL9EEUCPQBC
Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29 Page 21 of 230

Debtor1 Erica L. Garbatini

| Additional Page to List More Codebtors

3.95

Case number (tkrown) =18-51587

 

 

 

Column 1: Your codebtor

Nicole Hockley

clo Koskoff Koskoff Bieder
ATTN PRESIDENT

350 Fairfield Avenue
Bridgeport, CT 06604

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
O Schedule D, line

Mi Schedule E/F, line 4.5
O Schedule G
Infowars Health LLC

 

3.96

Nicole Hockley

clo Koskoff Koskoff Bieder
ATTN PRESIDENT

350 Fairfield Avenue
Bridgeport, CT 06604

1 Schedule D, line
M™@ Schedule E/F, line 4.6

0 Schedule G
Infowars, LLC

 

3.97

Nicole Hockley

clo Koskoff Koskoff Bieder
ATTN PRESIDENT

350 Fairfield Avenue
Bridgeport, CT 06604

OD Schedule D, line
M@ Schedule E/F, line 4.7

0D Schedule G
Midas Resources Inc

 

3.98

Nicole Hockley

clo Koskoff Koskoff Bieder
ATTN PRESIDENT

350 Fairfield Avenue
Bridgeport, CT 06604

D Schedule D, line
Ml Schedule E/F, line 4.8

O Schedule G
Prison Planet TV LLC

 

3.99

Nicole Hockley

clo Koskoff Koskoff Bieder
ATTN PRESIDENT

350 Fairfield Avenue
Bridgeport, CT 06604

(1 Schedule D, line
Ml Schedule E/F, line _4.9

Schedule G
Wolfgang Halbig

 

3.10

William Aldenkerg

clo Koskoff Koskoff Bieder
ATTN PRESIDENT

350 Fairfield Avenue
Bridgeport, CT 06604

OD Schedule D, line
M@ Schedule E/F, tine 4.1

0) Schedule G
Alec Emric Jones

 

3.10

William Aldenberg

0 Schedule D, line

 

1 clo Koskoff Koskoff Bieder ™@ Schedule E/F. line 4.2
ATTN PRESIDENT Schedule E/F, line _4.2
1 Schedule G
380 Fairfield Avenue Cory Sklanka
Bridgeport, CT 06604 ry
Official Form 106H Schedule H: Your Codebtors Page 15 of 16

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcass.com

Best Case Bankruptcy
Zoho Sign Document ID: 8AHMXLBFTDAV3SDSYMOBSWP1HLG6WL8HGXL9EEUCPQBC

Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29 Page 22 of 230

Debtor1 Erica L. Garbatini

 

Additional Page to List More Codebtors

Case number jitknown) 18-51587

 

 

Column 1: Your codebtor

3.10 William Aldenberg

2 clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:

O Schedule D, line
BE Schedule E/F, line 4.3

Schedule G
Free Speech Systems LLC

 

3.10 William Aldenberg

3 clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

OSchedule D, line

@ Schedule E/F, line 4.4
D Schedule G
Genesis Communications Network

 

3.10 William Aldenberg

4 clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

OC Schedule D, line

Ml Schedule E/F, line 4.5
1 Schedule G
infowars Health LLC

 

3.10 William Aldenberg

5 clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

0 Schedule D, line
M@ Schedule E/F, line 4.6

C] Schedule G
Infowars, LLC

 

3.10 William Aldenberg

6 clo Koskoff Koskoff Bieder
ATTN PRESIDENT
350 Fairfield Avenue
Bridgeport, CT 06604

O Schedule D, line

M@ Schedule E/F, line 4.7
D Schedule G
Midas Resources Inc

 

3.10 Wiltiam Aldenberg

7 clo Koskoff, Koskoff & Bieder
350 Fairfield Avenue
Bridgeport, CT 06604

DO Schedule D, tine

M@ Schedule E/F, line 4.8
O Schedule G
Prison Planet TV LLC

 

3.10 William Aldenberg
8 clo Koskoff Koskoff Bieder

C1] Schedute D, tine
Mi Schedule E/F, line 4.9

 

ATTN PRESIDENT
350 Fairfield Avenue a Schedule G__
Bridgeport, CT 06604 oltgang Haibig
Official Form 106H Schedule H: Your Codebtors Page 16 of 16

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Zoho Sign Document ID: SAHMXLBFTDAV3SDSYMOBSWP1HL6WL8HGXL9EEUCPQBC
Case 18-51587 Doc97 Filed 07/12/21 Entered 07/12/21 17:14:29 Page 23 of 230

Fill in this information to identify your case:

Debtor 1 Erica L. Garbatini
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

 

Case number 18-51587

(if known)

 

Mi Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

mw No

Ol Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x Brien Lalferty x

 

 

 

 

Erica L. Garbatini : Signature of Debtor 2
Signature of Debtor 1 n/k/a Erica Lafferty
Date July 12, 2021 Jul 12 2021 12:44 EDT Date

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase,com Best Case Bankruptcy
